Chancellor Waties.
The complainants have brought this bill, to enforce the execution of a judgment of the court of ordinary, against the defendant, for the payment of certain sums of money, adjudged by that court to be due him on the settlement of his accounts, as the executor of the estate of D. Mul-doon; they seek also an account. This court cannot give relief on the first ground. It enforces only the performance of executory agreements, and of such only in which some specific thing is wanted; but the subject here is the judgment of a court for the payment of money, which, if conclusive against the de„ fendant, may be enforced by an action at law. The complainants have however a right to an account from the defendant. It is therefore ordered and decreed, that the defendant do account before the commissioner for the administration of the estate of his testator.
On appeal, decree affirmed
Chancellors Waties, Gaillard, Thompson and James concurring.